In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00013-CR
______________________________


RICHARD DEAN BAKER, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 5th Judicial District Court
Cass County, Texas
Trial Court No. 2001-F-00124





Before Cornelius, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Cornelius

O P I N I O N

	Richard Dean Baker pleaded guilty to delivery of cocaine in an amount greater than one gram
and less than four grams, which was enhanced by a prior felony conviction.  The trial court sentenced
him to fifteen years' imprisonment on November 5, 2001.  Baker did not file a timely motion for new
trial; therefore, his notice of appeal was due by December 5, 2001, or with a proper request for an
extension, by December 20, 2001.  Tex. R. App. P. 26.2(a)(1), 26.3.  Baker did not file his pro se
notice of appeal until January 23, 2002.  Because Baker did not file a timely notice of appeal, this
Court lacks jurisdiction over this appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996). (1) 
	The appeal is dismissed for want of jurisdiction.

							William J. Cornelius
							Chief Justice

Date Submitted:	March 14, 2002
Date Decided:		March 14, 2002

Do Not Publish
1. In Olivo, the Texas Court of Criminal Appeals noted that the denial of a meaningful appeal
because of ineffective assistance of counsel is a proper ground for habeas corpus relief.  Olivo v.
State, 918 S.W.2d 519, 525 n.8 (Tex. Crim. App. 1996).

rity="9" QFormat="true" Name="heading 4"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00112-CV
                                                ______________________________
 
 
                           WILLIAM F. CALLEJO, TRUSTEE,
Appellant
 
                                                                V.
 
                     REPUBLIC PROPERTY COMPANY, INC., Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 14th Judicial District Court
                                                             Dallas County, Texas
                                                          Trial Court
No. 09-14857
 
                                                                                                   
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Appellant,
William F. Callejo, Trustee, and appellee, Republic Property Company, Inc.,
have filed with this Court a joint motion to vacate the trial courts final
judgment and remand the case to the trial court.[1]  The parties represent to this Court that they
have reached a full and final settlement. 
In such a case, no real controversy exists, and in the absence of a
controversy, the appeal is moot.
            The parties
have also requested that we issue our mandate immediately.  See
Tex. R. App. P. 18.1(c).
            We grant the
motion.  We set aside, without regard to
the merits, the judgment of the trial court and remand the case to the trial
court for rendition of judgment in accordance with the agreement.  See
Tex. R. App. P.
42.1(a)(2)(B).  Our mandate shall issue
immediately.
 
 
                                                                                                Josh
R. Morriss, III
                                                                                                Chief
Justice
            
Date Submitted:          November
1, 2011
Date Decided:             November
2, 2011
 
 
 
 




[1]Originally appealed to the Twelfth Court of Appeals,
this case was transferred to this Court by the Texas Supreme Court pursuant to
its docket equalization efforts.  See Tex.
Govt Code Ann. § 73.001 (West 2005). 
We are unaware of any conflict between precedent of the Twelfth Court of
Appeals and that of this Court on any relevant issue.  See
Tex. R. App. P. 41.3.